     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     DOUGLAS J. BEEVERS, #288639
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Tel: 916-498-5700/Fax 916-498-5710
4
     Attorney for Defendant
5    JAZIZ CEA
6
7
                                   IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                 ) Case No. 2:19-cr-00126-MCE
                                                )
11        Plaintiff,                            )
                                                ) ORDER SEALING DOCUMENT
12                 vs.                          )
                                                ) Judge: Hon. William B. Shubb
13    JAZIZ CEA,                                )
                                                )
14        Defendant.                            )
                                                )
15                                              )
16
17
             IT IS HEREBY ORDERED that Defendant’s Request for Order to Seal be granted and
18   that the exhibit to Defendant’s medical records, permitting Assistant United States Attorneys
19   Christina McCall and Rosanne Rust access to these documents unless otherwise ordered by this
20   Court at a later time.

21   Dated: March 4, 2020
22
23
24
25
26
27
28
                                                    -1-
      Request to File Under Seal
